Ford, Judge:
The above case was tried in conjunction with, but not consolidated therein, protest 62/3245, decided concurrently with the issuance of this order and reported as Arthur J. Fritz & Co., Inc. v. United States, 52 Cust. Ct. 61, C.D. 2437.
An examination of the official papers in this matter indicates that the merchandise was invoiced as “Wool Bag Bugs.” Said merchandise purports to be identical with that involved in C.D. 2437, supra. However, such designation is insufficient to establish the merchandise to be in chief value of wool.
Accordingly, in the interests of justice, this ease should be restored to the next calendar of the court to be held at Seattle, Wash., for the purpose of establishing the component material of chief value.
Order will issue accordingly.